DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 & 11 (renumbered 1-10) are allowed.
Claim 10 has been canceled.

EXAMINER’S AMENDMENT
The application has been amended as follows:  The Abstract has been corrected to read as noted below:

ABSTRACT
The present invention proposes a rapid, reliable data extraction method for extracting data from a database of data (3) that is watermarked according to a reversible watermarking method. The method according to the invention consists of obtaining, from a first extraction request received from a client terminal (1), a second extraction request (R2) for extracting watermarked data and a third request (R3) applied to the extracted data after it has been de-watermarked. In the presence in the first extraction request of initial selection conditions relating to watermarked properties, these are included in the second request after having been transformed. In the presence in the first extraction request (R 1), of aggregation functions relating to a watermarked extraction property, these are included without modification in the third request (R3) so as to supply a result to the client terminal (1) in response to the first extraction request (R1).






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 9, & 11.  More specifically, the prior art of record does not specifically suggest receiving a first extraction request from a client terminal to select a first set of tuples from said database, according to at least one initial selection condition relating to the value of said at least one watermarked property with respect to at least one threshold; obtaining, from said first extraction request, a second extraction request to select a second set of tuples comprising the properties of the first set of tuples including said at least one watermarked property to which said at least one selection condition relates, said second extraction request comprising at least one selection condition obtained by transforming said at least one initial selection condition relating to at least one watermarked property; extracting the tuples of said second set, during which extraction the tuples of said second set are extracted from said database according to the second extraction request; de-watermarking said second set of extracted tuples, during which de- watermarking the tuples of said second set of extracted tuples are de- watermarked according to the watermarking metadata; obtaining, from the first extraction request, a third request to select a third set of tuples from said second set of de-watermarked tuples, said third request comprising said at least one initial selection condition; the second set of de-watermarked tuples, during which filtering the third request is applied to the second set of de-watermarked tuples; and sending results from the filtering to the client.
Dependent claims 2-8, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 2, 2022